Citation Nr: 0109370	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-41 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty with the Army from October 
1953 to October 1955.  The record also shows that he was 
honorably discharged from the United States Navy Reserves in 
October 1953, Army Reserves in February 1961, and the Army 
National Guard in December 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which held that new and material evidence had not 
been submitted to reopen the veteran's claim seeking 
entitlement to service connection for a nervous condition.


FINDINGS OF FACT

1.  The New York, New York RO denied the veteran's claim 
seeking entitlement to service connection for a nervous 
condition by rating decision issued in March 1958.  The 
veteran was notified of that decision and of his appellate 
rights later in March 1958; however, he did not initiate an 
appeal, and the decision became final.

2.  The evidence added to the record subsequent to the March 
1958 decision, and pertaining to the veteran's acquired 
psychiatric disorder claim, consists of private and VA 
treatment records and the veteran's own statements (including 
hearing testimony) on appeal.

3.  Evidence submitted since the March 1958 rating decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for an acquired psychiatric disorder.  

CONCLUSIONS OF LAW

1.  The March 1958 rating decision denying service connection 
for a nervous condition is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. 
§ 3.104 (2000). 

2.  Additional evidence received since the denial of 
entitlement to service connection for a nervous condition in 
March 1958 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. §§ 3.156(a) (2000).  Where a 
final RO decision existed on a claim, that claim may not be 
thereafter reopened and allowed, and a claim based upon the 
same factual basis may not be considered by the Board.  38 
U.S.C.A § 7104(b) (West 1991).  The exception is that if new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C. §§ 5108, 7104 (West 
1991).  The Federal Circuit has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

The New York, New York RO determined that service connection 
was not established for a nervous condition in a March 1958 
rating decision.  The rating decision indicated that while 
the veteran's induction examination, noted by the Board to be 
dated in October 1953, showed anxiety traits, his discharge 
examination, dated in October 1955, was negative for any 
neuropsychiatric condition.  The rating decision also 
mentioned that the veteran had indicated that while he did 
not recall being treated for a nervous condition in service 
he was told that he would require a long period of treatment 
but that the Army would not give it to him.  The rating 
decision further indicated that a February 1958 examination 
showed that the veteran had anxiety reaction.  The RO added 
that though the veteran had a nervous condition at induction, 
such a condition was not manifested in service and was 
therefore not considered to have been aggravated.  The 
veteran was notified of this decision in March 1958.  He did 
not file a timely appeal.  In May 1978, the veteran attempted 
to reopen his claim for service connection for an acquired 
psychiatric disorder, to which the St. Petersburg, Florida RO 
sent him a letter in June 1978 requesting new and material 
evidence.  The final, most recent claim to reopen, and that 
which forms the basis of this appeal, was submitted by the 
veteran in February 1995 along with additional evidence.

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the March 1958 
determination.

The evidence of record at the time that the New York, New 
York RO considered this issue in March 1958 consisted of the 
veteran's service medical records and the report of a 
February 1958 VA examination.  

As noted above, the veteran's service medical records reveals 
that the veteran's induction examination showed anxiety 
traits and that his discharge examination was negative for 
any neuropsychiatric condition.  As also noted above, a 
February 1958 examination showed that the veteran had anxiety 
reaction.  

Evidence submitted since the March 1958 decision is shown to 
include numerous private medical records as well as some VA 
medical records.  In pertinent part, these medical records 
indicate that the veteran was treated for psychiatric 
difficulties since 1976.  A VA hospital summary dated in 
September 1979 shows a diagnosis of psychiatric disorder, 
pre-existing.  Private medical records show that the veteran 
was diagnosed with schizophrenia, schizo-affective type, 
depressed phase (March 1978); manic depressive illness 
(August 1980); schizophrenia, chronic undifferentiated type 
in remission (July 1983); and schizoaffective disorder (April 
1998 and March 2000).

The Board also notes at this point that a letter, dated in 
May 2000, and submitted by a private physician, Pedro J. 
Lense, M. D., indicates, in pertinent part, that he was 
currently treating the veteran at Suncoast Mental Health 
Center for schizoaffective disorder, and that it was his 
professional opinion that the veteran's mental condition and 
alcoholism were "aggravated by the stressful conditions of 
military service."

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for an acquired psychiatric disorder.  "New" evidence has 
been submitted, specifically, various medical records, 
showing that the veteran has been diagnosed on numerous 
occasions since his service separation for variously termed 
psychiatric disorders.  These records also include, as 
discussed above, a May 2000 letter submitted by the veteran's 
treating physician, Dr. Lense, which, in effect, provides an 
opinion concerning a relationship between the veteran's 
psychiatric problems and his period of service.  Accordingly, 
the Board finds that new and material evidence has been 
received with regard to the veteran's claim for service 
connection an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for an acquired 
psychiatric disorder.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened, and to this extent the appeal is 
granted.  



REMAND

Having reopened the claim for service connection for an 
acquired psychiatric disorder, de novo review of all the 
evidence is indicated.  The Board has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-2099 (2000) (to be codified as 
amended at 38 C.F.R. § 5107).  This duty to assist involves 
obtaining relevant medical reports and examinations where 
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Additionally, as was noted as part of the Board's February 
1998 Remand, the veteran testified in May 1996 that he sought 
treatment for a nervous condition in 1957 or 1958 in New 
York, but that he did not remember the name of the place 
where treatment was rendered.  However, following its 
examination of the veteran's original January 1958 claim, the 
Board observed that he listed the name of that treatment 
center, namely the Alfred Adler Consultation Center, 333 
Central Pk S., New York, New York.  Two physicians, Drs. 
Shomberg and Feigthinger, were specifically mentioned as care 
providers.  It was also mentioned in February 1998 that the 
veteran also asserted that he was hospitalized for his 
nervous condition in 1974 at Memorial Hospital in Tampa, 
Florida and was treated by a "Dr. Arturo Gonazlez."  The 
Board pointed out that no attempts were ever made to obtain 
information from the above-mentioned physicians, and 
indicated that an attempt should be made to obtain these 
records.  Review of the claims folder shows that such 
evidentiary development has yet to be accomplished.  

The Court, in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a 
"compelling need to hold...that a remand...by the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders."  The Board 
also notes that the Court has held that the RO must comply 
with the Board's remand instructions or explain its failure 
to complete the requested action.  See Talley v. Brown, 6 
Vet. App. 72, 74 (1993).

In this instance, it is clear that the veteran currently 
suffers from schizoaffective disorder.  This fact, coupled 
with the fact that he was diagnosed as having anxiety traits 
during his period of service, as well as in light of the 
above-discussed opinion rendered by Dr. Lense in May 2000, 
necessitates, in the opinion of the Board, that a 
professional medical opinion be sought as to the etiology of 
the veteran's current psychiatric problems.

In view of the foregoing, further appellate consideration 
will be deferred and the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated him for 
psychiatric-related problems since his 
service separation not already associated 
with the claims file.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should 
specifically seek to contact the Alfred 
Alder Consultation Center located at 333 
Central Park South, New York, New York, 
in order to attempt to obtain all medical 
records associated with treatment 
afforded the veteran by Drs. Shomberg and 
Feigthinger in 1957 and 1958.  
Additionally, the RO should contact the 
Memorial Hospital in Tampa, Florida in 
order to seek to obtain all treatment 
records associated with treatment 
afforded the veteran in 1974 from Dr. 
Arturo Gonazlez.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2000).

2.  The RO should also attempt to obtain, 
through any and all official channels, 
all service medical records relating to 
periods of service associated with the 
following dates of honorable discharge 
attributed to the veteran:  United States 
Navy Reserves in October 1953, Army 
Reserves in February 1961, and the Army 
National Guard in December 1981.  All 
records and other relevant information 
are to be associated with the claims 
folder.  

3.  Thereafter, the claims folder, 
especially copies of all post-service 
medical records concerning treatment for 
psychiatric-based problems, if supplied, 
should be referred to a VA psychiatrist.  
The examiner should seek to determine the 
nature, severity, and etiology of any 
psychiatric disorder, to include 
schizoaffective disorder.  All indicated 
tests should be conducted.  The claims 
folder and a copy of this Remand should 
be furnished to the examiner for review 
in conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to when any current 
psychiatric disability diagnosed was 
initially manifested?  If it is 
determined that a psychiatric disability 
was present at the time of the veteran's 
entrance into active duty, whether it is 
at least as likely as not that the 
preservice psychiatric disability 
underwent a chronic increase in severity 
beyond normal progression during the 
veteran's period of military service.  A 
complete rationale for any opinions 
expressed should be included in the 
examination report.  

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA psychiatrist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

6.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for an 
acquired psychiatric disorder.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

